Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1, 18, 36, and 90-105; species H16) in the reply filed on 7/13/2021 is acknowledged.  Applicant’s election of species of unnatural amino acid p-azidomethyl-L-phenylalanine (p AMF) without traverse in the reply filed on 11/8/2021 is acknowledged.
	Amended claims 1, 97-99, (11/8/2021), previously pending claims 18, 36, 90-96, 100-105, and new claim 106, (11/8/2021), are pending and under consideration by the Examiner.
	Claims 2-17, 19-35, and 37-89 have been canceled.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/8/2021, 7/13/2021, and 6/17/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  
MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Jane Kuzelka on 1/26/2022.

4.	The application has been amended as follows:

IN THE CLAIMS:
	
Cancel claims 102 and 104 without prejudice.

Claim 1. (Currently amended) A modified interleukin 2 (IL-2) polypeptide comprising at least one unnatural amino acid covalently attached to a conjugating moiety, wherein the position of the at least one unnatural amino acid is K9, H16, L19, V91, E100, or T123, in reference to the amino acid positions within SEQ ID NO: 1; and wherein the modified IL-2 polypeptide comprises at least 90% sequence identity to SEQ ID NO: 1.

Claim 36. (Currently amended) The modified IL-2 polypeptide of claim 1, wherein the modified IL-2 polypeptide comprises an N-terminal deletion, wherein the N-terminal deletion comprises a deletion of the first 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, or 12 residues from the N-terminus, wherein the residue positions are in reference to the positions in SEQ ID NO: 1.



Claim 103. (Currently Amended) The modified IL-2 polypeptide of claim 1, wherein the modified IL-2 polypeptide comprises at least 95% sequence identity to SEQ ID NO: 1.

Claim 106. (Currently Amended) The modified IL-2 polypeptide of claim 1, wherein the modified IL-2 polypeptide comprises at least 97% sequence identity to SEQ ID NO: 1.

5.	Claims 1, 18, 36, 90-101, 103, and 105-106 are allowable.

6.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a modified interleukin 2 (IL-2) polypeptide comprising at least one unnatural amino acid covalently attached to a conjugating moiety, wherein the position of the at least one unnatural amino acid is K9, H16, L19, V91, E100, or T123, in reference to the amino acid positions within SEQ ID NO: 1; and wherein the modified IL-2 polypeptide comprises at least 90% sequence identity to SEQ ID NO: 1. The product claimed is free of the prior art by virtue of its amino acid structure.  Furthermore, the claimed invention meets the requirements of 35 U.S.C. § 101 and 35 U.S.C. § 112 in that the modified interleukin 2 (IL- 2) polypeptide comprising at least one unnatural amino acid at a position that reduces receptor signaling potency to interleukin 2 receptor βγ (IL-2Rβγ) or reduces a recruitment of an IL-2Rγ subunit to the IL-2/IL-2Rβ complex, but retains significant activation of interleukin 2 αβγ receptor (IL-2Rαβγ), can be used in the treatment of autoimmune diseases.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646